Title: Thomas Jefferson to George H. Richards, 31 December 1818
From: Jefferson, Thomas
To: Richards, George H.


          
            Sir
            Monticello
Dec. 31. 18.
          
          Age and declining health having rendered me unequal to the labors of letter-writing, I can make but a short acknolegement of the obliging propositions of your letter of the 15th. in the various stations in which the public have thought proper to require my services, I have endeavored to discharge my duty with care and integrity. but I have seen thousands of my fellow citizens serving in their stations also with equal care and integrity. I have no claim therefore to merit for a faithful execution of trusts reposed, more than they have, nor any expectation, or even wish, that my biography should be noticed more than theirs. under this impression I have never noted in writing any particulars of my own life, and as to memory, that is too much impaired to furnish any thing worthy of confidence. you will, then, I flatter myself, have the goodness to excuse my declining the request of your letter, as I have uniformly done on other similar applications, and will be disposed to indulge the pressure of age unaggravated by the exactions of new toils and labours.
          I feel a just sensibility for the sentiments you are so kind as to express towards myself and the course I have pursued. the approbation of my services by my fellow citizens is a great consolation and the richest reward I can recieve; and with my thankfulness to yourself particularly, I pray you to accept the tender of my great respect
          Th: Jefferson
        